Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Agreement was met with applicant’s representative (Christopher Cham, Reg. #44,070) on 6 May 2021 at 12:15 EST.
The application has been amended as follows: 
Please change claim 14 to: The method of controlling a voltage source converter according to Claim 12 wherein the control function is or includes a corrective current value that adjusts the current flowing through each module during an operating cycle of the chain-link converter.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The specification objection has been withdrawn.
The title objection has been withdrawn.
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. The form based rejection has been withdrawn.
Allowable Subject Matter
Claims 12, 14-22 are allowed.  
Claims 12, 14-22; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
 wherein the step of determining a control function which alters the peak number of modules providing a voltage source during a subsequent operating cycle of the chain-link converter includes determining a control function which modifies an operating cycle average module voltage of the modules within the chain-link converter.
  
Claim 21: wherein the step of determining a control function which alters the peak number of modules providing a voltage source during a subsequent operating cycle of the chain-link converter includes determining a control function which modifies an operating cycle average module voltage of the modules within the chain-link converter.

Claim 22: wherein the step of determining a control function which alters the peak number of modules providing a voltage source during a subsequent operating cycle of the chain-link converter includes determining a control function which modifies an operating cycle average module voltage of the modules within the chain-link converter.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/PETER M NOVAK/Primary Examiner, Art Unit 2839